Exhibit 10.3
ovasexhibit1032017q21_image1.jpg [ovasexhibit1032017q21_image1.jpg]






June 21, 2017




PERSONAL AND CONFIDENTIAL


Christophe Couturier




Re:     Separation and General Release Agreement


Dear Christophe:


The purpose of this letter agreement (the “Agreement”) is to set forth the terms
regarding your separation of employment from OvaScience, Inc. (the “Company”) in
connection with a restructuring of the Company’s operations (the
“Reorganization”). As more fully set forth below, the Company desires to provide
you with separation benefits in exchange for certain agreements by you. This
Agreement shall become effective on the eighth (8th) day following your
acceptance of it (the “Effective Date”) as described below.
1.    Separation of Employment.


(a)    Your employment with the Company is anticipated to continue through and
terminate effective as of the close of business on the date set forth on
Schedule 1 attached hereto (the “Separation Date”). For the avoidance of doubt,
subject to subparagraph (c) below, the Company will continue to compensate you
at your gross bi-weekly base salary (less applicable withholdings), and you will
continue to accrue vacation time, through the Separation Date. From and after
the Separation Date, you shall not have any authority and shall not represent
yourself as an employee or agent of the Company.
 
(b)    During the period between the date of this Agreement (June 21, 2017) and
the Separation Date (the “Transition Period”), you will no longer be the Chief
Financial Officer, principal financial officer or principal accounting officer
of the Company, nor will you have any direct reports. You will, however,
continue to remain employed by the Company during the Transition Period and will
assist with the transition of your duties and such additional duties as may be
reasonably requested by the Company. During the Transition Period, you will not
be required to report to the office on a full-time basis, but you agree that you
will be available upon reasonable request to aid and assist in the transition
process associated with transferring knowledge of your current responsibilities
and duties to other Company employees including, without limitation, being
available for and responding to questions about pending matters and projects as
reasonably requested by the Company.


(c)    Notwithstanding the foregoing, the Company reserves the right at any time
during the Transition Period to terminate your employment on written notice,
provided such termination shall not occur prior to July 5, 2017 other than for
Cause (as defined in your August 24, 2016 employment agreement). If the Company
terminates your employment prior to the Separation Date set forth on Schedule 1
attached hereto, the date the termination of your employment becomes effective
will become the Separation Date. In the event the Company terminates your
employment prior to the Separation Date set forth in Schedule 1 other than for
“Cause” (as defined in your





--------------------------------------------------------------------------------





August 24, 2016 employment agreement), you nonetheless shall remain eligible to
receive the severance benefits described below in accordance with the terms of
this Agreement.


(d)    Effective as of the date that you execute this Agreement, you hereby
resign from the position of Treasurer of the Company.


2.    Consideration. In consideration of your promises, releases, and waivers
set forth in this Agreement, including but not limited to the releases in
Section 7 below, and provided that this Agreement becomes effective in
accordance with its terms, the Company agrees to provide you with the following:


(a)     You shall receive separation pay (the “Separation Pay”) in the form of
continued payment of your gross bi-weekly base salary, less all applicable
federal, state, local and other legally required or authorized deductions, for
the Severance Period set forth on Schedule 1 hereto; provided that the maximum
gross amount that you shall be eligible to receive under the terms of this
Agreement (i.e., before withholdings and deductions) is the Maximum Separation
Pay set forth on Schedule 1. The first installment of the Separation Pay shall
be paid on the Company’s first payroll date following the Separation Date and
shall continue to be paid in accordance with the Company’s normal payroll
practices for the duration of Severance Period.


(b)    By law, and regardless of whether you sign this Agreement, you shall have
the right to continue your medical and dental insurance pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). The COBRA qualifying event shall be deemed to have occurred on the
Benefits Termination Date set forth on Schedule 1. Upon your timely completion
of the appropriate COBRA forms and execution of this Agreement, and subject to
all the requirements of COBRA, the Company will continue to pay its portion of
the premium costs for your continued participation in the Company's health and
dental insurance plans during the Benefits Continuation Period set forth on
Schedule 1 (the “Separation Benefits”). All other benefits shall cease as of the
Separation Date. Notwithstanding any other provision of this Agreement, this
obligation shall cease on the date you become eligible to receive health
insurance benefits through any other employer. You will provide the Company with
written notice immediately upon securing such employment and upon becoming
eligible for such benefits. Following the end of the Benefits Continuation
Period, your eligibility to continue participation in the Company’s health and
dental insurance plans under COBRA (including but not limited to the COBRA
premium payments required for same) shall be subject to COBRA rules and
provisions.


(c)    On or about January 5, 2017, the Company awarded you a cash retention
bonus pursuant to which you were eligible to receive a retention bonus payable
in two installments on June 30, 2017 and December 31, 2017, provided you
remained employed with the Company on each payment date. The Company will pay
you the retention bonus otherwise payable June 30, 2017 on the Company’s first
payroll date following the Effective Date in the amount set forth on Schedule 1,
less applicable withholdings. You will not receive the retention bonus that was
otherwise payable on December 31, 2017.


(d)    You shall receive a pro rata share of your fiscal year 2017 annual bonus
pursuant to the Company’s annual incentive program applicable generally to
senior executives of the Company. This pro rata bonus payment shall be paid to
you on the Company’s first payroll date following the Separation Date in the
amount set forth on Schedule 1, less applicable withholdings.




2



--------------------------------------------------------------------------------







(e)    The Company shall pay for your reasonable legal fees, not to exceed
$8,000, incurred for consultation with your independent legal counsel regarding
this Agreement and the Supplemental Release attached hereto. Such payment will
be made within thirty (30) days of the Effective Date, or, if later, within ten
(10) days of the Company’s receipt of a redacted invoice for your legal expenses
from your independent legal counsel.


(f)    The Company shall not prohibit Korn Ferry from soliciting or recruiting
you for potential employment with any of its clients.


3.    Equity.


(a)    You have been granted certain awards of Restricted Stock Units (the “RSU
Award”) and Incentive Stock Options and/or Non-Qualified Stock Options to
purchase shares of the Company’s common stock (each, an “Option Award”) pursuant
to the terms of a Restricted Stock Unit Award Agreement, written Stock Option
Award Agreements and/or the terms of the Company’s 2012 Stock Incentive Plan
(the “Plan”), each as set forth in Schedule 2. The number of shares that are
vested (the “Vested Shares”) and unvested (the “Unvested Shares”) pursuant to
each RSU Award and Option Award as of the Separation Date is set forth on
Schedule 2. Upon the Separation Date, the options and restricted stock units
with respect to the Unvested Shares under each Option Award and the RSU Award
shall be terminated and you will have no right(s) to exercise the options or
receive the shares underlying the RSU Award with respect to any portion of such
Unvested Shares. Following the Separation Date, you will have one hundred eighty
(180) days to exercise the Vested Shares in accordance with the terms and
conditions of the applicable Option Award. The parties’ rights and obligations
with respect to the Vested Shares (shall remain subject to the terms and
conditions of each Option Award, the applicable Option Agreement and the Plan.
There are no Vested Shares pursuant to the RSU Award.


(b)    You acknowledge and agree that if you breach any term of this Agreement
or the Restrictive Covenant Agreements (defined below) between the Company then
all Vested Shares (to the extent that they have not been exercised) shall be
immediately terminated and forfeited to the Company in accordance with the terms
of each Option Award, Section 3(c) of the applicable Option Agreement and the
Plan.


(c)    Except for your ability to exercise the Vested Shares in accordance with
each Option Award, the applicable Option Agreement and the Plan, you represent
and agree that (i) you do not own any common stock, stock options, or other
equity interest in the Company other than shares of Common Stock that you have
purchased in the open market, (ii) you have no right to acquire any further
stock options, common stock, equity or other interest in the Company under any
Option Award and/or the Plan and you shall not in the future have any right to
acquire any equity or other interest in the Company under an RSU Award, Option
Award, the applicable Restricted Stock Unit Agreement or Option Agreement, the
Plan or any Company equity, stock or stock option plan or program (of whatever
name or kind), and (iii) you shall not have any right to vest in any stock or
stock options under any Company equity, stock and/or stock option plan or
program (of whatever name or kind) that you may have participated in or were
eligible to participate in during your employment with the Company.


4.    No Amounts Owing. You acknowledge and agree that the cumulative
consideration benefits set forth in Section 2 above are not otherwise due or
owing to you under any Company


3



--------------------------------------------------------------------------------





employment agreement (oral or written) or Company policy or practice, and that
the benefits to be provided to you are not intended to, and shall not
constitute, a severance plan, and shall confer no benefit on anyone other than
the parties hereto. You further acknowledge and agree that, except for the
severance payments and benefits set forth in Section 2 of this Agreement and
wages and vacation pay due and owing through the Separation Date, payroll
through June 16, 2017 will be paid on June 23, 2017, and you have been paid and
provided all remaining wages, commissions, bonuses, vacation pay, holiday pay
and any other form of compensation that may be due to you through the date you
sign this Agreement.


5.    Cooperation. You agree that following the Separation Date, you shall
cooperate reasonably with the Company in connection with any matter or event
relating to your employment or events that occurred during your employment,
including, without limitation, in the defense or prosecution of any claims or
actions now in existence or which may be brought or threatened in the future
against or on behalf of the Company, including any claims or actions against its
affiliates and its and their officers and employees. Your cooperation in
connection with such matters, actions and claims shall include, without
limitation, being available at mutually agreeable times and places and upon
reasonable notice to meet with the Company regarding matters in which you have
been involved, and any contract matters or audits; to prepare for, attend and
participate in any proceeding (including, without limitation, depositions,
consultation, discovery or trial); to provide affidavits; to assist with any
audit, inspection, proceeding or other inquiry; and to act as a witness in
connection with any litigation or other legal proceeding affecting the Company.
The Company shall reimburse you for reasonable and documented expenses actually
incurred in complying with your obligations under this paragraph. You further
agree that should you be contacted (directly or indirectly) by any person or
entity (for example, by any party representing an individual or entity) adverse
to the Company, you shall promptly notify the Human Resources Director at the
Company.


6.    Confidentiality; Non-Disparagement; Related Covenants. You hereby
acknowledge and agree to the following:


(a)    By no later than the Separation Date, you shall return to the Company all
Company documents and property, including, but not limited to, building, office
and worksite access cards or keys, corporate credit cards, Company-provided
laptop computer and accessories, PDAs, any software, hardware, equipment,
documents, electronic data or files, or any copies thereof, and any documents
(and copies thereof) that are the property of Company vendors, partners, clients
or customers.


(b)    Except as provided in Section 7(b), in the event that you receive an
order, subpoena, request, or demand for disclosure of the Company’s trade
secrets and/or confidential and proprietary documents and information from any
court or governmental agency, or from a party to any litigation or
administrative proceeding, you shall notify the Company of same as soon as
reasonably possible and prior to disclosure, in order to provide the Company
with the opportunity to assert its respective interests in addressing or
opposing such order, subpoena, request, or demand.


(c)    All information relating in any way to the negotiation of this Agreement,
including the terms and amount of financial consideration provided for in this
Agreement, shall be held confidential by you and shall not be publicized or
disclosed to any person (other than an immediate family member, legal counsel or
financial advisor, provided that any such individual to whom disclosure is made
agrees to be bound by these confidentiality obligations), business entity or


4



--------------------------------------------------------------------------------





government agency (except as provided in Section 7(b) or as otherwise mandated
by state or federal law).


(d)    (i) You are bound by the Non-Competition & Non-Solicitation Agreement and
Invention and Non-Disclosure Agreement between you and the Company (together the
“Restrictive Covenant Agreements”), (ii) you shall honor and abide by the terms
of the Restrictive Covenant Agreements, which shall survive the termination of
your employment with the Company, and (iii) you shall abide by any and all
common law and/or statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information.


(e)    You shall not make any statements that are disparaging about, or adverse
to, the interests or business of the Company (including its officers, directors,
employees, and direct or indirect shareholders) including, without limitation,
any statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of the Company
(including its officers, directors, employees, and direct or indirect
shareholders). The Company, in turn, will instruct its executive officers to
refrain from making any disparaging remarks, of any kind or nature, regarding
you or your employment with the Company.


(f)    The breach of any of the foregoing covenants by you shall constitute a
material breach of this Agreement and shall relieve the Company of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to the Company, shall entitle the Company to recover the Separation
Pay and Separation Benefits previously provided to you.


7.    Release of Claims.
(a)    Release. You hereby agree that by signing this Agreement and accepting
the Separation Pay, Separation Benefits and other good and valuable
consideration provided for in this Agreement, you are waiving and releasing your
right to assert any form of legal claim against the Company/ whatsoever for any
alleged action, inaction or circumstance existing or arising from the beginning
of time through the Effective Date. Your waiver and release herein is intended
to bar any form of legal claim, charge, complaint or any other form of action
(jointly referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys’
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Effective Date. Without limiting
the foregoing general waiver and release, you specifically waive and release the
Company from any Claim arising from or related to your employment relationship
with the Company or the termination thereof, including, without limitation:
(i)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to employment, discrimination,
fair employment practices, or other terms and conditions of employment,
including but not limited to the Age Discrimination in Employment Act (ADEA) and
Older Workers Benefit Protection Act (29 U.S.C. § 621 et seq.), the Civil Rights
Acts of 1866 and 1871 and Title VII of the Civil Rights Act of 1964 and the
Civil Rights Act of 1991 (42 U.S.C. § 2000e et seq.), the Equal Pay Act (29
U.S.C. § 201 et seq.), the Americans With Disabilities Act (42 U.S.C. § 12101 et
seq.), the Genetic Information Non-Discrimination Act (42 U.S.C. §2000ff et
seq.), the Massachusetts Fair Employment Practices


5



--------------------------------------------------------------------------------





Statute (M.G.L. c. 151B § 1 et seq.), the Massachusetts Equal Rights Act (M.G.L.
c. 93 §102), the Massachusetts Civil Rights Act (M.G.L. c. 12 §§ 11H & 11I), the
Massachusetts Privacy Statute (M.G.L. c. 214 § 1B), the Massachusetts Sexual
Harassment Statute (M.G.L. c. 214 § 1C), and any similar Massachusetts or other
state or federal statute.
(ii)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to leaves of absence, layoffs
or reductions-in-force, wages, hours, or other terms and conditions of
employment, including but not limited to the National Labor Relations Act (29
U.S.C. § 151 et seq.), the Family and Medical Leave Act (29 U.S.C. §2601 et
seq.), the Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1000 et
seq.), COBRA (29 U.S.C. § 1161 et seq.), the Worker Adjustment and Retraining
Notification Act (29 U.S.C. § 2101 et seq.), the Uniformed Services Employment
and Reemployment Rights Act of 1994 (38 U.S.C. § 4301 et seq.), the
Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the Massachusetts Minimum
Fair Wages Act (M.G.L. c. 151 § 1 et. seq.), the Massachusetts Equal Pay Act
(M.G.L. c. 149 § 105A), and any similar Massachusetts or other state or federal
statute. Please note that this section specifically includes a waiver and
release of Claims that you have or may have regarding payments or amounts
covered by the Massachusetts Wage Act or the Massachusetts Minimum Fair Wages
Act (including, for instance, hourly wages, salary, overtime, minimum wages,
commissions, vacation pay, holiday pay, sick leave pay, dismissal pay, bonus pay
or severance pay), as well as Claims for retaliation under the Massachusetts
Wage Act or the Massachusetts Minimum Fair Wages Act.
(iii)    Claims under any state or federal common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery.
(iv)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to whistleblower protections,
violation of public policy, or any other form of retaliation or wrongful
termination, unless and except as specifically set forth herein or as otherwise
prohibited under applicable law.
(v)    Claims under any Company employment, compensation, benefit, stock option,
incentive compensation, bonus, restricted stock, and/or equity plan, program,
policy, practice or agreement, unless and except as specifically set forth
herein.
(vi)    Any other Claim arising under any other state or federal law.
You explicitly acknowledge that because you are over forty (40) years of age,
you have specific rights under the ADEA, which prohibits discrimination on the
basis of age, and that the releases set forth in this Section 7(a) are intended
to release any right that you may have to file a claim against the Company
alleging discrimination on the basis of age.
(b)    Release Exclusions. Notwithstanding the foregoing, this Section 7 does
not: (i) release the Company from any obligation expressly set forth in this
Agreement; (ii) release the Company from any obligation which cannot be released
as a matter of law (including obligations under workers’ compensation laws);
(iii) prohibit you from filing a charge or complaint with the


6



--------------------------------------------------------------------------------





Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state or local governmental agency or
commission (a “Government Agency”); (iv) limit your ability to communicate with
a Government Agency, or to report information or alleged violations to a
Government Agency and/or receive an award for information provided to a
Government Agency, or to participate in any investigation or proceeding
conducted by a Government Agency, including providing documents or other
information to a Government Agency (which you may do, without notice to the
Company); (v) prohibit you from challenging or seeking a determination in good
faith of the validity of this waiver or release under applicable state or
federal law, or impose any condition precedent, penalty, or costs for doing so
unless specifically authorized by state or federal law. Notwithstanding the
above-described exceptions, you understand and agree that your waiver and
release are intended to be a complete bar to your financial recovery against the
Company with respect to any Claims that may have been available to you up to and
through the Effective Date, except those which cannot be released as a matter of
law.  Accordingly, nothing herein shall be deemed to limit the Company’s right
to seek dismissal of any such Claims on the basis that the signing of this
Agreement constitutes a full release of individual rights and you hereby waive
your right to recover any legal or equitable remedies, including reinstatement
or monetary damages, in the case of any administrative claim that you file or in
which you participate after this Agreement becomes enforceable. However, nothing
herein should be construed as a limitation to your financial recovery by and
through other third parties through other means, including any applicable
whistleblower law or regulation.  


(c)    As a further condition to receiving the severance described in Section 2
above, you will enter into the Supplemental Release attached to this Agreement
as Exhibit A (the “Supplemental Release”) no later than twenty-one (21) days
following the Separation Date. If you do not enter into the Supplemental Release
during this period, or if you subsequently revoke the Supplemental Release in
accordance with the terms of the Supplemental Release, you will forfeit your
rights to receive the payments and benefits set forth in Section 2 of this
Agreement that are not otherwise required by law.
(d)    Acknowledgment. You acknowledge and agree that, but for providing this
waiver and release together with the Supplemental Release, you would not be
receiving the Separation Pay, Separation Benefits and other consideration being
provided to you under the terms of this Agreement. You further agree that should
you breach this Section 7, the Company, in addition to any other legal or
equitable remedy available to the Company, shall be entitled to recover any
Separation Pay and the cost of Separation Benefits and other consideration
previously provided to you pursuant to Section 2 hereof unless you successfully
challenge the validity of this Agreement or the recovery of the Separation
Benefits is otherwise prohibited under applicable law.
8.    ADEA Review and Revocation Period; Notice of Reduction in Force.
(a) It is the Company’s desire and intent to make certain that you fully
understand the provisions and effects of this Agreement, together with the
Supplemental Release. To that end, you have been advised to consult with an
attorney prior to executing this Agreement. The Company also is providing you
with a period of at least forty-five (45) days in which to consider and accept
the terms of this Agreement (the “Review Period”) by signing below and returning
it to Sandy Lazzari, VP, Human Resources, OvaScience, Inc., 9 Fourth Avenue,
Waltham, MA, 02451. If you execute the Agreement within less than forty-five
(45) days of your receipt of this Agreement, you acknowledge that such decision
was entirely


7



--------------------------------------------------------------------------------





voluntary and that you had the opportunity to consider this Agreement for at
least forty-five (45) days. You agree that any modifications, material or
otherwise, made to this Agreement do not and shall not restart or affect in any
manner whatsoever, the original 45-day Review Period. In addition, you may
rescind your assent to this Agreement within seven (7) days after you sign it
(the “Revocation Period”). To do so, you must deliver a written notice of
rescission to Ms. Lazzari. To be effective, such rescission must be hand
delivered or postmarked within the Revocation Period and sent by certified mail,
return receipt requested, to Ms. Lazzari at the address above.    
(b)    You acknowledge and agree that you have been provided with and you have
reviewed the Notice of Reduction in Force attached hereto as Schedule 3, which
sets forth the titles and ages of those individuals in the decisional unit that
are eligible for separation benefits in connection with the Reorganization and
those that are not.
9.    Voluntary Agreement. By executing this Agreement, together with the
Supplemental Release, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this Agreement, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Agreement.
10.    Opportunity to Disclose. You acknowledge that you have been provided the
opportunity to advise the Company as to any concerns regarding its financial
statements, SEC filings and other public disclosures or any other matters that
have arisen during the term of your employment, and have confirmed to the
Company that you have no such concerns.
11.    Taxation. Both you and the Company intend this Agreement to be in
compliance with Section 409A of the Internal Revenue Code of 1986 (as amended).
You acknowledge and agree, however, that the Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including, without limitation, to consequences related to
Code Section 409A. In the event any payments or benefits are deemed by the IRS
to be non-compliant, this Agreement, at your option, shall be modified to the
extent practicable, so as to make it compliant by altering the payments or
benefits, or the timing of their receipt, provided that no such modification
shall increase the Company’s obligations hereunder.
12.    Severability. The provisions of this Agreement are severable, and if for
any reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full; provided that if any provision of Section
7 of this Agreement is held unenforceable by any court of law, and you proceed
with any Claim within the scope of Section 7 against the Company (including the
Company’s divisions, affiliates, parents and subsidiaries, and its and their
respective officers, directors, employees, attorneys, agents and assigns) then
you agree to return all money paid to you under Section 2 hereof, and the
Company shall be relieved from any further obligation to provide you with any
further Separation Pay, Separation Benefits or any other form of consideration
or compensation described in this Agreement.
13.    Entire Agreement; Modifications; Choice of Law and Venue; Jury Waiver.
You acknowledge and agree that, with the exception of the Restrictive Covenant
Agreements, each of which shall remain in full force and effect according to
their terms, this Agreement, together with the Supplemental Release, sets forth
the entire agreement between you and the Company and supersedes any and all
prior oral and/or written agreements d. No variations or modifications


8



--------------------------------------------------------------------------------





hereof shall be deemed valid unless reduced to writing and signed by the parties
hereto. This Agreement shall take effect as an instrument under seal and shall
be governed by and construed in accordance with the laws of Commonwealth of
Massachusetts, without giving effect to conflict of law principles. You agree
that any action, demand, claim or counterclaim relating to the terms and
provisions of this Agreement, or to its formation or breach, shall be commenced
in the Commonwealth of Massachusetts in a court of competent jurisdiction, and
you further acknowledge that venue for such actions shall lie exclusively in the
Commonwealth of Massachusetts. Both parties hereby waive and renounce in advance
any right to a trial by jury in connection with such legal action.
14.    Successors and Assigns. This agreement shall bind and benefit the parties
and their respective heirs, executors, administrators, personal representatives,
successors, and assigns.
15.    Counterparts. This Agreement may be signed on one or more copies, each of
which when signed shall be deemed to be an original, and all of which together
shall constitute one and the same Agreement.
[signature page follows]


9



--------------------------------------------------------------------------------





If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement postmarked no later than forty-six
(46) days from your receipt of this Agreement.


    
Very truly yours,


OvaScience, Inc.


/s/ Michelle Dipp __________________________
By:     Michelle Dipp
Its:    Executive Chair






Confirmed and Agreed:






/s/ Christophe Couturier        
Name: Christophe Couturier


Dated: June 21, 2017




10



--------------------------------------------------------------------------------





 
Schedule 1




Name
Christophe Couturier
Separation Date
July 31, 2017
Severance Period
26 weeks
Maximum Separation Pay
$210,000
Benefits Termination Date
July 31, 2017
COBRA Continuation Period: 
(dates in which COBRA costs will be shared)
8/1/2017 – 1/31/2018
Date Upon Which Employee is Fully Responsible for COBRA Premiums
2/1/2018
Retention Bonus Amount
$50,000.00
Pro Rata Annual Incentive Bonus Amount
$105,000





Schedule 2 – Option Awards/RSU Awards


Award Date
ISO/NQSO
Options/RSUs Awarded
Vested Shares
Unvested Shares
09/08/2016
NQSO (inducement grant)
200,000 Options
0
200,000
09.08/2016
N/A
50,000 RSUs
0
50,000
01/05/2017
ISO
100,000 Options
25,000
75,000
03/02/2017
NQSO
7,935 Options
0
7,935
03/02/2017
ISO
37,815 Options
0
37,815





11



--------------------------------------------------------------------------------







Schedule 3 – Notice of Reduction in Force


NOTICE TO EMPLOYEES OF REDUCTION IN FORCE


In accordance with the Older Workers’ Benefit Protection Act, OvaScience, Inc.
(the “Company”) hereby notifies you that:
1.
The Company is reducing the size of its staff due to a business reorganization
and restructuring dictated by financial considerations.



2.
You are eligible to receive separation benefits as a result of this reduction in
force and the resulting termination of your employment.



3.
In order to obtain separation benefits, you must, among other things, execute
the attached Separation and General Release Agreement (the “Agreement”) and
return it to the Company no earlier than the Separation Date and no later than
the last day of the Review Period (each as defined in the Agreement).



4.
Once you have signed the Agreement and have returned it to the Company, you will
have seven (7) days to revoke the Agreement by so notifying the Company in
writing. You will receive no separation benefits if you revoke an executed
Agreement.



5.
The following table outlines those employees of the Company’s operations in the
United States (the “Decisional Unit”) that have been selected to be part of the
headcount reduction and are eligible to obtain separation benefits as a result,
and those who have not been selected:



Title
Age Selected
Age Not Selected
Accounting Manager
 
34
Associate Counsel
34
 
Associate Director of Scientific Communication & Medical Education
 
34
Cell Processing Specialist US
30
 
Chief Financial Officer
52
 
Clinical Operations Nurse
65
 
Clinical Research Associate
22
 
Commercial Operations Associate
 
25
Controller
 
 39
Corporate Counsel
 
40
Director Cell Processing
 
43
Director of Strategic Sourcing
 
43
Director of Strategy
 
30
Director R&D Operations
43
 



12



--------------------------------------------------------------------------------





Director, Data Analytics
 
37
Director, IT
41
 
Director, Process Development
40
 
EVP, Research & Development
 
49
Executive Administrator
 
33
Finance Associate
62
 
Head of Commercial
 
49
HR Associate
 
29
Human Resources Generalist
 
31
IP Counsel
 
47
Lab Manager
 
54
Marketing Manager
33
 
Process Development Associate
 
24
Process Development Scientist
36
 
Process Development Scientist
 
40
Quality Project Manager, Environmental Monitoring
53
 
Quality Systems IT Program Manager
35
 
Research Associate
 
24
Research Associate II
 
39
Scientist I
 
39
Senior Cell Processor
 
34
Senior Clinical Program Manager
 
46
Senior Director FP&A
51
 
Senior Director Tax and Treasury
43
 
Senior Director, Global Nursing Operations
 
60
Senior Director, Research & Development
 
35
Senior Documentation Specialist
 
32
Senior Manager, Technical Accounting & Reporting
 
30
Senior QA Specialist
 
40
Senior Scientist, Process Development
 
39
Senior Staff Accountant
 
28
Sr. Clinical Embryologist
35
 
Sr. Global Clinical Embryologist
37
 
Staff Accountant
 
35
Supply Chain Analyst
23
 
Supply Chain Associate
 
27
Supply Chain Manager
 
44
Trainer Cell Processing
36
 
VP, Business Development
36
 
VP, Global Clinical and Medical Affairs
58
 
VP, Global Quality
49
 
VP, Human Resources
40
 
VP, Supply Chain and Facilities
51
 



13



--------------------------------------------------------------------------------





VP, Clinical Operations
 
55
VP, Corporate Communications
 
45



6.
There are no other employees in the Decisional Unit who are eligible to obtain
these separation benefits.







14



--------------------------------------------------------------------------------







EXHIBIT A
Supplemental Release


For and in consideration of the mutual agreements and promises contained in the
Separation and Release Agreement between OvaScience, Inc. (the “Company”) and
you (the “Separation Agreement”), including without limitation the Company’s
agreement to make the payments set forth in Section 2 of the Separation
Agreement not otherwise required by law, you, individually and on behalf of your
heirs, executors, administrators, attorneys or representatives, successors and
assigns, hereby voluntarily, knowingly and willingly release and forever
discharge the Company, OvaScience, Inc., its parents, subsidiaries and
Affiliates, together with each of its respective owners, principals, partners,
officers, directors, employees, agents, members, managers, attorneys, employee
benefits plans and such plans’ administrators, fiduciaries, trustees, record
keepers and service providers, and each of their respective predecessors,
successors, and assigns (hereinafter collectively referred to as the “Company
Releasees”) from any and all rights, claims, charges, actions, causes of action,
complaints, grievances, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected (collectively, “Claims”) which you or your executors,
administrators, successors or assigns ever had, now have or may hereafter claim
to have by reason of any matter, cause or thing whatsoever, arising from the
beginning of time up to the Effective Date including, but not limited to (1) any
such Claims relating in any way to your employment relationship with the Company
or any other Company Releasee, or the termination thereof, (2) Claims arising
out of or relating to the Employment Agreement between you and the Company, and
(3) any such Claims arising under any federal, local or state statute or
regulation, including, without limitation:


•
Claims under any state or federal statute, regulation or executive order (as
amended through the Effective Date) relating to employment, discrimination, fair
employment practices, or other terms and conditions of employment, including but
not limited to the Age Discrimination in Employment Act (ADEA) and Older Workers
Benefit Protection Act (29 U.S.C. § 621 et seq.), the Civil Rights Acts of 1866
and 1871 and Title VII of the Civil Rights Act of 1964 and the Civil Rights Act
of 1991 (42 U.S.C. § 2000e et seq.), the Equal Pay Act (29 U.S.C. § 201 et
seq.), the Americans With Disabilities Act (42 U.S.C. § 12101 et seq.), the
Genetic Information Non-Discrimination Act (42 U.S.C. §2000ff et seq.), the
Massachusetts Fair Employment Practices Statute (M.G.L. c. 151B § 1 et seq.),
the Massachusetts Equal Rights Act (M.G.L. c. 93 §102), the Massachusetts Civil
Rights Act (M.G.L. c. 12 §§ 11H & 11I), the Massachusetts Privacy Statute
(M.G.L. c. 214 § 1B), the Massachusetts Sexual Harassment Statute (M.G.L. c. 214
§ 1C), and any similar Massachusetts or other state or federal statute.

•
Claims under any state or federal statute, regulation or executive order (as
amended through the Effective Date) relating to leaves of absence, layoffs or
reductions-in-force, wages, hours, or other terms and conditions of employment,
including but not limited to the National Labor Relations Act (29 U.S.C. § 151
et seq.), the Family and Medical Leave Act (29 U.S.C. §2601 et seq.), the
Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1000 et seq.),
COBRA (29 U.S.C. § 1161 et seq.), the Worker Adjustment and Retraining
Notification Act (29 U.S.C. § 2101 et seq.), the Uniformed Services Employment
and Reemployment Rights Act of 1994 (38 U.S.C. § 4301 et seq.), the
Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the Massachusetts Minimum
Fair Wages Act (M.G.L. c.



15



--------------------------------------------------------------------------------





151 § 1 et. seq.), the Massachusetts Equal Pay Act (M.G.L. c. 149 § 105A), and
any similar Massachusetts or other state or federal statute. Please note that
this section specifically includes a waiver and release of Claims that you have
or may have regarding payments or amounts covered by the Massachusetts Wage Act
or the Massachusetts Minimum Fair Wages Act (including, for instance, hourly
wages, salary, overtime, minimum wages, commissions, vacation pay, holiday pay,
sick leave pay, dismissal pay, bonus pay or severance pay), as well as Claims
for retaliation under the Massachusetts Wage Act or the Massachusetts Minimum
Fair Wages Act.
•
Claims under any state or federal common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery.

•
Claims under any state or federal statute, regulation or executive order (as
amended through the Effective Date) relating to whistleblower protections,
violation of public policy, or any other form of retaliation or wrongful
termination, unless and except as specifically set forth herein or as otherwise
prohibited under applicable law.

•
Claims under any Company employment, compensation, benefit, stock option,
incentive compensation, bonus, restricted stock, and/or equity plan, program,
policy, practice or agreement, unless and except as specifically set forth
herein.

•
Any other Claim arising under any other state or federal law.



NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT: (I) PROHIBITS OR
RESTRICTS YOU FROM FILING A CHARGE OR COMPLAINT WITH ANY FEDERAL, STATE OR LOCAL
GOVERNMENT AUTHORITY, INCLUDING A CHARGE OF UNLAWFUL DISCRIMINATION WITH THE
EEOC OR A STATE OR LOCAL GOVERNMENT AGENCY RESPONSIBILE FOR ENFORCING LAWS
PROHIBITING DISCRIMIANTORY EMPLOYMENT PRACTICES; (II) PROHIBITS OR RESTRICTS YOU
FROM COMMUNICATING WITH, PROVIDING RELEVANT INFORMATION TO OR OTHERWISE
COOPERATING WITH ANY GOVERNMENTAL AUTHORITY, INCLUDING THE U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION OR A SIMILAR STATE OR LOCAL GOVERNMENT AGENCY, INCLUDING
WIHTOUT LIMITATION, RESPONDING TO ANY INQUIRY FROM SUCH AUTHORITY, INCLUDING AN
INQUIRY ABOUT THE EXISTENCE OF THIS AGREEMENT OR ITS UNDERLYING FACTS, OR (III)
REQUIRES YOU TO NOTIFY THE COMPANY OF YOUR COMMUNICATIONS WITH OR INQUIRIES FROM
ANY GOVERNMENT AUTHORITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, HOWEVER, YOU
SHALL NOT BE ENTITLED TO RECOVER ANY LEGAL OR EQUITABLE REMEDIES, INCLUDING
REINSTATEMENT OR MONETARY DAMAGES, IN THE CASE OF ANY ADMINISTRATIVE CLAIM THAT
YOU FILE OR IN WHICH YOU PARTICIPATE, EXCEPT THAT YOU RETAIN THE RIGHT TO
RECEIVE AN AWARD FOR INFORMATION PROVIDED TO A GOVERNMENT AGENCY.


You further acknowledge that (i) the Company provided you with at least
twenty-one (21) days following the Separation Date in which to decide whether or
not to execute this Supplemental


16



--------------------------------------------------------------------------------





Release (although you may execute and deliver this Supplemental Release prior
the expiration of this period); (ii) the Company advises you to discuss this
Supplemental Release with your attorney, and (iii) you have seven (7) days after
executing this Supplemental Release to revoke it in a written notice delivered
during such seven day period to Sandy Lazzari, VP, Human Resources, OvaScience,
Inc., 9 Fourth Avenue, Waltham, MA, 02451. You understand that the payments owed
under Section 2 of the Separation Agreement to the extent not otherwise required
by law will only be made after the foregoing seven-day revocation period has
elapsed without you having revoked this Supplemental Release.


This Supplemental Release is governed by the law of the Commonwealth of
Massachusetts without regard to any other State’s conflict of law rules.


The Separation Agreement and this Supplemental Release collectively constitute
the entire agreement between you and the Company with respect to your separation
from the Company and supersede all other existing agreements, whether written or
oral, between you and the Company.








_______________________________________        Dated: ______________________
Christophe Couturier




17

